Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deutsche Bank National Trust Co. brought suit in Virginia state court seeking rescission of a foreclosure sale that took place approximately four years earlier. The United States removed the action to district court and moved to dismiss pursuant to Fed,R.Civ.P. 12(b)(1), (6). The district court granted the motion to dismiss as to the United States, based on lack of subject matter jurisdiction. Because there were no viable remaining claims as against the remaining defendants, the court also dismissed the action in its entirety. We have reviewed the parties’ briefs, as well as the record on appeal, and find no reversible error. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.